DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 4722523) in view of Kanelos (US 8047974) 
    PNG
    media_image1.png
    788
    735
    media_image1.png
    Greyscale

Yang teaches regarding claim: 1. An exercise apparatus configured to facilitate the execution of a plurality of exercises wherein the exercise apparatus comprises: a bar member (either one or both members A, depending on desired length), said bar member having a core section (central portion of the bar member), said core section having a first end and a second end (for connecting to members B), said core section being manufactured from a rigid material (metal as per Col2Ln53-68), at least one pair of extendible segments (B), said at least one pair of extendible segments being slidably coupled to said core section of said bar member (via threading as per cited portion of the specification, when the segments are threaded/unthreaded they slide/translate laterally with respect to the bar member), said at least one pair of extendible segments configured to slide in opposed directions with respect to each other on said core section (by unthreading towards opposing sides); and wherein the exercise apparatus is usable in a first position and a second position (the apparatus can be used in many different positions and configurations as seen in the figures of Yang). Yang does not teach the above wherein: said at least one pair of extendible segments being dimensioned larger than the core section and telescopically slidable opposed directions such that each extendible segment at least partially overlaps said core section. Kanelos also teaches an adjustable exercise device with a core segment and multiple extendable segments (segments 12-16, see FIG 1A). Kanelos teaches the segments being extensibly connected together in either a threaded arrangement similar to Yang or, alternatively, various telescopic arrangements (Column 4, lines 33-38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threaded extendable segments of Yang with telescopic extendable segments as taught in Kanelos. Said replacement amounts to a substitution of art recognized equivalents that each perform the same function. The Office notes that said replacement would result in the claimed relative dimensions and overlap of the core segment.

9. An exercise apparatus configured to facilitate the execution of a plurality of exercises wherein the exercise apparatus comprises: a bar member, said bar member having a core section, said core section having a first end and a second end, said core section being manufactured from a rigid material, said core section being cylindrical in shape (as discussed above and seen in FIG 3), an inner pair of extendible segments (A, discussed above), said inner pair of extendible segments being slidably coupled to said core section of said bar member, said inner pair of extendible segments configured to slide in opposed directions with respect to each other on said core section (as discussed above via threading); an outer pair of extendible segments (C and D), said outer pair of extendible segments being slidably coupled to said inner pair of extendible segments (via threads in a similar manner as segments A), said outer pair of extendible segments configured to slide in opposed directions with respect to each other in order to extend a length of the bar member (when partially unthreaded); wherein a majority of a total weight of the exercise apparatus is present in the outer pair of extendible segments (with a sufficient number of weights D) and wherein the exercise apparatus includes a first position and a second position (numerous positions as discussed above). Yang does not teach the above wherein said inner pair of extendible segments are dimensioned larger than the core section and telescopically slidable or wherein said outer pair of extendible segments are dimensioned larger than the inner pair of extendible segments and telescopically slidable. Kanelos also teaches an adjustable exercise device with a core segment and multiple extendable segments (segments 12-16, see FIG 1A). Kanelos teaches the segments being extensibly connected together in either a threaded arrangement similar to Yang or, alternatively, in various telescopic arrangements (Column 4, lines 33-38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threaded extendable segments of Yang with telescopic extendable segments as taught in Kanelos. Said replacement amounts to a substitution of art recognized equivalents that each perform the same function. The Office notes that said replacement would result in the claimed relative dimensions.

Yang as modified above teaches regarding claim: 

2. The exercise apparatus as recited in claim 1, wherein in said first position of the exercise apparatus said at least one pair of extendible segments are adjacent one another (relatively adjacent in that they are fully attached and as close as the central bar as possible) and combine to fully overlap said core section (because they are telescopic as modified above).

3. The exercise apparatus as recited in claim 2, wherein in said second position of the exercise apparatus said at least one pair of extendible segments are extended outward from said core section (when at least partially telescopically extended).

4. The exercise apparatus as recited in claim 3, wherein at least fifty one percent of a total weight of the exercise apparatus is located in the at least one pair of extendible segments (wherein the extensible segments also include weights D, and when a sufficient number of weights are added, the conditions of the claim are met).


Claims 5-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Davis (US 10918909, application published 11/22/2018).

Regarding claims 5 - 6, Yang as modified above teaches the exercise apparatus as recited in claim 4, but does not teach the above further including a central processing unit, said central processing unit disposed within the bar member, said central processing unit having electronics configured to receive, store, transmit and manipulate data and further including a motion sensor and a transceiver, said motion sensor and transceiver being disposed within said bar member, said motion sensor and transceiver operable to communicably couple with a mobile computing device. Davis (US 10918909, application published 11/22/2018) also teaches a barbell device and further includes a sensor suite with wireless transmission and a motion/distance sensor as well as associated processing elements – see claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor suite of Davis with the device of Yang to yield the predictable result of a barbell having sensors and transmitters for providing useful exercise data to a user or instructor. 

Yang as modified above teaches:

7. The exercise apparatus as recited in claim 6, wherein the exercise apparatus further includes a push up accessory element, said push up accessory element operable to facilitate a push up exercise for a user of the exercise apparatus (brackets 7 for attaching the deice to a wall or doorframe, enabling push up and pull up exercise – see FIGs 13-16).

8. The exercise apparatus as recited in claim 7, wherein the exercise apparatus further includes a pull up accessory element, said pull up accessory element operable to facilitate a pull up exercise for a user of the exercise apparatus (as discussed above).

10. The exercise apparatus as recited in claim 9, and further including a central processing unit, said central processing unit disposed within the bar member, said central processing unit having electronics configured to receive, store, transmit and manipulate data (as discussed above).

11. The exercise apparatus as recited in claim 10, and further including a motion sensor and a transceiver, said motion sensor and transceiver being disposed within said bar member, said motion sensor and transceiver operable to communicably couple with a mobile computing device (as discussed above).

12. The exercise apparatus as recited in claim 11, wherein in said first position of the exercise apparatus said inner and outer pair of extendible segments are adjacent one another and combine to fully overlap said core section (because they are as modified above).

13. The exercise apparatus as recited in claim 12, wherein in said second position of the exercise apparatus said inner pair of extendible segments and said outer pair of extendible segments are extended outward from said core section (when telescopically extended).

14. The exercise apparatus as recited in claim 13, wherein said outer pair of extendible segments have a weight that comprises seventy five percent of a total weight of the exercise apparatus (when a sufficient number of plates D are attached as discussed above).

15. The exercise apparatus as recited in claim 14, wherein the bar member is provided in alternate sizes having different total weights (wherein the bar can comprise either one member A or both members A).

16. The exercise apparatus as recited in claim 15, wherein the exercise apparatus further includes a push up accessory element, said push up accessory element having an arcuate center portion configured to couple with the outer pair of extendible segments, said push up accessory element operable to facilitate a push up exercise for a user of the exercise apparatus (see brackets 7 with arcuate center cut-out portions for attaching to members 85, wherein members 85 are considered to be part of the outer pair of extensible segments).

17. The exercise apparatus as recited in claim 16, wherein the exercise apparatus further includes a pull up accessory element, said pull up accessory element operable to facilitate a pull up exercise for a user of the exercise apparatus (see FIG 16).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784